                        Case 19-21396-RAM        Doc 48    Filed 09/24/20     Page 1 of 2




                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                             www.flsb.uscourts.gov

      In re: Alin Ulloa                                           Case No. 19-21396-RAM
                                                                  Chapter 13
                               Debtor(s)   /

                                                OBJECTION TO CLAIM

                                     IMPORTANT NOTICE TO CREDITOR:
                                    THIS IS AN OBJECTION TO YOUR CLAIM

                This objection seeks either to disallow or reduce the amount or change the priority status of
        the claim filed by you or on your behalf. Please read this objection carefully to identify which claim
        is objected to and what disposition of your claim is recommended.

               If you disagree with the objection or the recommended treatment, you must file a written
        response WITHIN 30 DAYS from the date of service of this objection, explaining why your claim
        should be allowed as presently filed, and you must serve a copy to the undersigned
        [attorney][trustee] OR YOUR CLAIM MAY BE DISPOSED OF IN ACCORDANCE WITH THE
        RECOMMENDATION IN THIS OBJECTION.

               If your entire claim is objected to and this is a chapter 11 case, you will not have the right to
        vote to accept or reject any proposed plan of reorganization until the objection is resolved, unless
        you request an order pursuant to Bankruptcy Rule
        3018(a) temporarily allowing your claim for voting purposes.

               The written response must contain the case name, case number, and must be filed with the
        Clerk of the United States Bankruptcy Court.

                 301 North Miami Avenue, Room 150, Miami, FL 33128

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1, Debtor objects to the following claim(s)
        filed in this case:
        Claim                                    Amount of
        No.             Name of Claimant         Claim

        4               Hyundai Motor Finance      $4056.17

        Basis for Objection and Recommended Disposition

       On or about 09/26/2019, Creditor filed a general unsecured proof of claim in the amount of $4056.17
       and an arrearage in the amount of $368.74 for a leased vehicle with an account ending in 2695.
       Pursuant to the Debtor’s plan, the Debtor will continue to pay for this lease directly and outside the
       plan. Debtor requests the claim be allowed as filed with no distribution from the Chapter 13 Trustee.

LF-24 (rev. 12/01/09)                              Page 1 of 2
                        Case 19-21396-RAM          Doc 48    Filed 09/24/20     Page 2 of 2




        WHEREFORE the above-mentioned Debtor, respectfully requests that the Court grant the relief
        sought herein.
        *Notwithstanding the requirements of Bankruptcy Rule 3007, up to five objections to claim may be
        included in one pleading. (See Local Rule 3007-1(C).)

                                         CERTIFICATE OF SERVICE
               I HEREBY CERTIFY that a true copy of the foregoing was sent on September 24, 2020
        electronically to Nancy K. Neidich, Trustee and mailed via U.S. First-Class Mail, unless otherwise noted,
        to:

        Hyundai Motor Finance
        Attn: Keiko Jackson, BK Analyst
        Po Box 20809
        Fountain Valley, CA 92728

        Hyundai Motor Finance Company
        c/o Williams, Ross C., CEO
        3161 MICHELSON DRIVE, SUITE 1900
        IRVINE, CA 92612

        Hyundai Motor Finance Company
        NRAI SERVICES, INC, R.A.
        1200 South Pine Island Road
        Plantation, FL 33324
                                    CERTIFICATE OF ADMISSION

               I HEREBY CERTIFY that I am a member of the Bar of the United States District Court for the
        Southern District of Florida and I am in compliance with the additional qualifications to practice in this
        Court set forth in Local Rule 2090-1(A).
                                                            Respectfully Submitted:

                                                            Robert Sanchez, P.A.
                                                            Attorney for Debtor
                                                            355 West 49th Street
                                                            Hialeah, FL 33012
                                                            Tel. 305-687-8008
                                                            Fax. 305-512-9701

                                                            By: /s/ Robert Sanchez________________
                                                              [X]Robert Sanchez, Esq., FBN#0442161

        The party filing this objection to claim must file a certificate of service in accordance with Local Rule
        2002-1(F).



LF-24 (rev. 12/01/09)                                Page 2 of 2
